Exhibit 10.1

ASSIGNMENT No. 34 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, (this “Assignment”)
dated as of April 23, 2013 by and between CHASE BANK USA, NATIONAL ASSOCIATION,
a national banking association organized and existing under the laws of the
United States of America (“Chase USA”), and THE BANK OF NEW YORK MELLON
(formerly known as The Bank of New York), a banking corporation organized and
existing under the laws of the State of New York, as Trustee (the “Trustee”) of
Chase Credit Card Master Trust (the “Trust”), pursuant to the Pooling and
Servicing Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Chase USA, as Transferor and Servicer and the Trustee, on behalf of the
Trust, and Paying Agent are parties to the Fifth Amended and Restated Pooling
and Servicing Agreement, dated as of December 19, 2007 (the “Pooling and
Servicing Agreement”);

WHEREAS, pursuant to the Pooling and Servicing Agreement, Chase USA wishes to
designate Additional Accounts of Chase USA to be included as Accounts and to
convey the Receivables of such Additional Accounts, whether now existing or
hereafter created, to the Trust as part of the corpus of the Trust (as each such
term is defined in the Pooling and Servicing Agreement); and

WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;

NOW, THEREFORE, Chase USA and the Trustee hereby agree as follows:

1. Defined Terms. All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, March 31, 2013.

“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, April 23, 2013.

“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, April 9, 2013.

2. Designation of Additional Accounts. Chase USA shall deliver to the Trustee,
not later than five Business Days after the Addition Date, a true and complete
list (in the form of a computer file, microfiche list, CD-ROM or such other form
as agreed upon between the Transferor and the Trustee, on behalf of the Trust)
of each VISA® and MasterCard® account which, as of the Addition Date, shall be
deemed to be an Additional Account, each such account being identified by
account number and



--------------------------------------------------------------------------------

by the aggregate amount of Receivables in such account as of the close of
business on the Addition Cut-Off Date. Such list shall be marked as Schedule 1
to this Assignment and shall, as of the Addition Date, modify and amend and be
incorporated into and made a part of this Assignment and the Pooling and
Servicing Agreement.

3. Conveyance of Receivables.

A. Chase USA does hereby transfer, assign, set-over and otherwise convey to the
Trustee on behalf of the Trust for the benefit of the Certificateholders,
without recourse on and after the Addition Date, all right, title and interest
of Chase USA in and to the Receivables now existing and hereafter created in the
Additional Accounts designated hereby, all monies due or to become due with
respect thereto (including all Finance Charge Receivables) and all proceeds of
such Receivables, Recoveries, Interchange, Insurance Proceeds relating to such
Receivables and the proceeds of any of the foregoing.

B. In connection with such transfer, Chase USA agrees to record and file, at its
own expense, a financing statement with respect to the Receivables now existing
and hereafter created in the Additional Accounts designated hereby (which may be
a single financing statement with respect to all such Receivables or a financing
statement filed previously with respect to Receivables arising in Accounts that
include the Additional Accounts designated hereby) for the transfer of accounts
as defined in Section 9-102 of the UCC as in effect in the State of Delaware
meeting the requirements of applicable state law in such manner and such
jurisdictions as are necessary to perfect the assignment of such Receivables to
the Trustee on behalf of the Trust for the benefit of the Certificateholders
(the “Secured Party”), and to deliver a file-stamped copy of such financing
statement or other evidence of such filing to the Trustee on or prior to the
date of this Assignment.

C. The parties hereto agree that all transfers of Receivables to the Trust
pursuant to this Assignment are subject to, and shall be treated in accordance
with, the Delaware Act and each of the parties hereto agrees that this
Assignment has been entered into by the parties hereto in express reliance upon
the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by Chase USA
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of Chase USA. The parties hereto acknowledge and agree that each such
transfer is occurring in connection with a “securitization transaction” within
the meaning of the Delaware Act.

D. In connection with such transfer, Chase USA further agrees, at its own
expense, on or prior to the date of this Assignment to indicate in its computer
files that Receivables created in connection with the Additional Accounts
designated hereby have been transferred to the Trust pursuant to this Assignment
for the benefit of the Certificateholders.

E. Chase USA hereby grants to the Secured Party a security interest in all of
Chase USA’s right, title and interest in, to and under the Receivables now
existing and hereafter created in the Additional Accounts designated hereby, all
monies due or to become due with respect to such Receivables, Insurance Proceeds
relating to such Receivables, Recoveries, Interchange and the proceeds to any of
the foregoing to secure a loan in an amount equal to the unpaid principal amount
of the Investor Certificates issued or to be issued pursuant to the Pooling and
Servicing Agreement and the interest accrued at the related Certificate Rate,
and this Assignment shall constitute a security agreement under applicable law.
Chase USA shall file continuation statements and provide other further
assurances to maintain the perfection and priority of such security interest of
the Secured Party.



--------------------------------------------------------------------------------

4. Acceptance by Trustee. The Trustee hereby acknowledges its acceptance on
behalf of the Trust for the benefit of the Certificateholders of all right,
title and interest previously held by Chase USA in and to the Receivables now
existing and hereafter created, and declares that it shall maintain such right,
title and interest, upon the Trust herein set forth, for the benefit of all
Certificateholders.

5. Representations and Warranties of Chase USA. Chase USA hereby represents and
warrants to the Secured Party, as of the Addition Date (or such other date as is
specified below), that:

A. Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of Chase USA enforceable against Chase USA in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

B. Eligibility of Accounts and Receivables. As of the Addition Cut-Off Date,
each Additional Account designated hereby was an Eligible Account and each
Receivable in such Additional Account was an Eligible Receivable.

C. Selection Procedures. No selection procedures believed by Chase USA to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Additional Accounts designated hereby from the
available Eligible Accounts in the Bank Portfolio.

D. Insolvency. Chase USA is not insolvent and, after giving effect to the
conveyance set forth in Section 3 of this Assignment, will not be insolvent.



--------------------------------------------------------------------------------

E. Transfer. This Assignment constitutes either: (i) a valid transfer and
assignment to the Trust of all right, title and interest of Chase USA in and to
Receivables now existing and hereafter created in the Additional Accounts
designated hereby, and all proceeds (as defined in the UCC) of such Receivables
and Insurance Proceeds relating thereto, and such Receivables and all proceeds
thereof and Insurance Proceeds relating thereto will be held by the Secured
Party free and clear of any Lien of any Person claiming through or under Chase
USA or any of its Affiliates except for (x) Liens permitted under subsection
2.5(b) of the Pooling and Servicing Agreement, (y) the interest of the holder of
the Transferor Certificate and (z) Chase USA’s right to receive interest
accruing on, and investment earnings in respect of, the Finance Charge Account
and the Principal Account as provided in the Pooling and Servicing Agreement; or
(ii) a valid and continuing security interest (as defined in the UCC) in the
Receivables now existing or hereafter created in the Additional Accounts in
favor of the Secured Party, the proceeds (as defined in the UCC) thereof and
Insurance Proceeds relating thereto, upon the conveyance of such Receivables to
the Trust, which security interest is prior to all other Liens, and is
enforceable against creditors of and purchasers from Chase USA, and which will
be enforceable with respect to the Receivables thereafter created in respect of
Additional Accounts designated hereby, the proceeds (as defined in the UCC)
thereof and Insurance Proceeds relating thereto, upon such creation; and
(iii) if this Assignment constitutes the grant of a security interest to the
Secured Party in such property, upon the filing of a financing statement
described in Section 3 of this Assignment with respect to the Additional
Accounts designated hereby and in the case of the Receivables of such Additional
Accounts thereafter created and the proceeds (as defined in the UCC) thereof,
and Insurance Proceeds relating to such Receivables, upon such creation, the
Secured Party shall have a first priority perfected security interest in such
property (subject to Section 9-315 the UCC as in effect in the State of
Delaware), except for Liens permitted under subsection 2.5(b) of the Pooling and
Servicing Agreement. Chase USA has caused or will have caused, within ten days,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Receivables granted to the Secured Party hereunder. The
Receivables constitute “accounts” within the meaning of the applicable UCC.

F. Other Liens. Other than the security interest granted to the Secured Party
pursuant to this Assignment, Chase USA has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Receivables. Chase USA
has not authorized the filing of and is not aware of any financing statements
against Chase USA that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Secured Party hereunder, (ii) that has been terminated,
or (iii) that names The Bank of New York as secured party. Chase USA is not
aware of any judgment or tax lien filings against Chase USA. Chase USA owns and
has good and marketable title to the Receivables free and clear of any Lien,
claim or encumbrance of any Person.

G. Breach of Representations and Warranties. The provision set forth in
Section 2.4(d) of the Pooling and Servicing Agreement shall be applicable to any
breach of the representations and warranties of this Section 5 with respect to
any Receivable.



--------------------------------------------------------------------------------

6. Conditions Precedent. The acceptance by the Trustee set forth in Section 4
and the amendment of the Pooling and Servicing Agreement set forth in Section 7
are subject to the satisfaction, on or prior to the Addition Date, of the
following conditions precedent:

A. Officer’s Certificate. Chase USA shall have delivered to the Trustee a
certificate of a Vice President or more senior officer substantially in the form
of Schedule 2 hereto, certifying that (i) all requirements set forth in
Section 2.6 of the Pooling and Servicing Agreement for designating Additional
Accounts and conveying the Principal Receivables of such Accounts, whether now
existing or hereafter created, have been satisfied or waived and (ii) each of
the representations and warranties made by Chase USA in Section 5 is true and
correct as of the Addition Date. The Trustee may conclusively rely on such
Officer’s Certificate, shall have no duty to make inquiries with regard to the
matters set forth therein, and shall incur no liability in so relying.

B. Opinion of Counsel. Chase USA shall have delivered to the Trustee the two
Opinions of Counsel referenced in subsection 2.6(c)(vi) of the Pooling and
Servicing Agreement with respect to the Additional Accounts designated hereby.

7. Amendment of the Pooling and Servicing Agreement. The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” to “this Agreement” and “herein” shall be
deemed from and after the Addition Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Assignment and Assignment No. 1
of Receivables in Additional Accounts, dated as of July 1, 1996, Assignment
No. 2 of Receivables in Additional Accounts, dated as of September 1, 1996,
Assignment No. 3 of Receivables in Additional Accounts, dated as of December 1,
1997, Assignment No. 4 of Receivables in Additional Accounts, dated as of
February 1, 1998, Assignment No. 5 of Receivables in Additional Accounts, dated
as of April 1, 1998, Assignment No. 6 of Receivables in Additional Accounts,
dated as of August 1, 1998, Assignment No. 7 of Receivables in Additional
Accounts, dated as of November 1, 1998, Assignment No. 8 of Receivables in
Additional Accounts, dated as of February 1, 1999, Assignment No. 9 of
Receivables in Additional Accounts, dated as of April 1, 1999, Assignment No. 10
of Receivables in Additional Accounts, dated as of July 1, 1999, Assignment
No. 11 of Receivables in Additional Accounts, dated as of October 1, 1999,
Assignment No. 12 of Receivables in Additional Accounts, dated as of February 1,
2000, Assignment No. 13 of Receivables in Additional Accounts, dated as of
April 1, 2000, Assignment No. 14 of Receivables in Additional Accounts, dated as
of May 1, 2000, Assignment No. 15 of Receivables in Additional Accounts, dated
as of August 1, 2000, Assignment No. 16 of Receivables in Additional Accounts,
dated as of July 1, 2001, Assignment No. 17 dated as of September 1,



--------------------------------------------------------------------------------

2001, Assignment No. 18 of Receivables in Additional Accounts, dated as of
November 1, 2001, Assignment No. 19 of Receivables in Additional Accounts, dated
as of March 6, 2002, Assignment No. 20 of Receivables in Additional Accounts,
dated as of April 1, 2002, Assignment No. 21 of Receivables in Additional
Accounts, dated as of May 1, 2002, Assignment No. 22 of Receivables in
Additional Accounts, dated as of September 1, 2002, Assignment No. 23 of
Receivables in Additional Accounts, dated as of November 1, 2002, Assignment
No. 24 of Receivables in Additional Accounts, dated as of February 1, 2003,
Assignment No. 25 of Receivables in Additional Accounts, dated as of April 1,
2003, Assignment No. 26 of Receivables in Additional Accounts, dated as of
June 1, 2003, Assignment No. 27 of Receivables in Additional Accounts, dated as
of August 1, 2003, Assignment No. 28 of Receivables in Additional Accounts,
dated as of September 1, 2003, Assignment No. 29 of Receivables in Additional
Accounts, dated as of October 1, 2003, Assignment No. 30 of Receivables in
Additional Accounts, dated as of February 1, 2004, Assignment No. 31 of
Receivables in Additional Accounts, dated as of June 1, 2004, Assignment No. 32
of Receivables in Additional Accounts, dated as of August 17, 2005, Assignment
No. 33 of Receivables in Additional Accounts, dated as of November 16, 2005,
Reassignment No. 1 of Receivables in Removed Accounts, dated as of September 30,
1997, Reassignment No. 2 of Receivables in Removed Accounts, dated as of
December 1, 1997, Reassignment No. 3 of Receivables in Removed Accounts, dated
as of August 16, 2005, Reassignment No. 4 of Receivables in Removed Accounts,
dated as of November 9, 2005, Reassignment No. 5 of Receivables in Removed
Accounts, dated as of May 25, 2006, Reassignment No. 6 of Receivables in Removed
Accounts, dated as of October 10, 2007, Reassignment No. 7 of Receivables in
Removed Accounts, dated as of December 20, 2007, Reassignment No. 8 of
Receivables in Removed Accounts, dated as of November 3, 2008, Reassignment No.
9 of Receivables in Removed Accounts, dated as of June 3, 2009, Reassignment No.
10 of Receivables in Removed Accounts, dated as of November 2, 2009,
Reassignment No. 11 of Receivables in Removed Accounts, dated as of March 24,
2010, Reassignment No. 12 of Receivables in Removed Accounts, dated as of June
2, 2010, Reassignment No. 13 of Receivables in Removed Accounts, dated as of
August 30, 2010, Reassignment No. 14 of Receivables in Removed Accounts, dated
as of May 4, 2011, Reassignment No. 15 of Receivables in Removed Accounts, dated
as of May 7, 2012, and Reassignment No. 16 of Receivables in Removed Accounts,
dated as of September 28, 2012. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions to the Pooling and
Servicing Agreement shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein shall not constitute or be deemed to constitute a
waiver of compliance with or a consent to noncompliance with any term or
provisions of the Pooling and Servicing Agreement.

8. Survival. The representations, warranties and covenants of the parties hereto
shall survive the assignment of the Receivables pursuant to this Assignment and
the termination of this Assignment, and shall inure to the benefit of the Trust.
Notwithstanding anything to the contrary in this Assignment, the representations
and warranties of Chase USA herein shall not survive after the tenth
(10th) anniversary of the Addition Date.

9. Waivers and Amendments. This Assignment may be amended, superseded, canceled,
renewed or extended and the terms hereof may be waived, only by a written
instrument signed by authorized representatives of the parties or, in the case
of a waiver, by an authorized representative of the party waiving compliance
and, in all cases, subject to confirmation by each Rating Agency then rating any
Investor Certificates. No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Assignment or to waive compliance with one or more of the terms
hereof, as the case may be. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.



--------------------------------------------------------------------------------

10. Counterparts. This Assignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

11. GOVERNING LAW. THIS ASSIGNMENT SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

12. Tax Treatment. Nothing in this Assignment shall be deemed to require any
securitization transaction involving the Receivables to be treated as a sale for
federal or state income tax purposes or to preclude treatment of any such
securitization transaction as debt for federal or state income tax purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment of Receivables
in Additional Accounts to be duly executed and delivered by their respective
duly authorized officers on the day and year first above written.

 

CHASE BANK USA, NATIONAL ASSOCIATION,   as Transferor By:  

/s/    David A. Penkrot        

  Name:   David A. Penkrot   Title:   Senior Vice President THE BANK OF NEW YORK
MELLON,   as Trustee By:  

/s/    Esther Antoine        

  Name:   Esther Antoine   Title:   Vice President

Chase Credit Card Master Trust

Assignment No. 34



--------------------------------------------------------------------------------

Schedule 1

to Assignment of

Receivables in

Additional Accounts

ADDITIONAL ACCOUNTS

[TO BE DELIVERED BY THE TRANSFEROR TO THE TRUSTEE AND MARKED AS SCHEDULE 1 TO
THIS ASSIGNMENT]